PER CURIAM.
Appellant seeks reversal of an order denying her motion to change the supervisor of appellee’s restricted visitation with their children. We affirm and hold that the trial court did not abuse its discretion in denying the motion as presented. We note that appellant is not without a remedy to seek a modification of the visitation provisions in the final judgment. See Johnson v. Johnson, 455 So.2d 1332 (Fla. 4th DCA 1984); *1081Giachetti v. Giachetti, 416 So.2d 27 (Fla. 5th DCA 1982).
AFFIRMED.
HERSEY, C.J., and DELL and GUNTHER, JJ., concur.